Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance

The following is an examiner's statement of reasons for allowance:
The primary reason for the indication of the allowability of claims 1-13 is the inclusion therein of the limitations of the controller is configured to execute: formation of a scattering film, which is made of the second liquid and is configured to scatter the light emitted from the light emitter, on the object by discharging the second liquid from the second nozzle onto the object; measurement of the distance with the position sensor receiving the light emitted from the light-emitter, irradiated onto and reflected off the scattering film; and adjustment, based on the measured distance, of a discharging condition of discharging the first liquid from the first nozzle, and performing of printing on the object. These limitations are neither suggested nor taught by the prior art of record, alone or in combination as claimed.
U.S. Patent 7,461,912 to Kamiyama et al. (claim 1) is considered to be the closest prior art which discloses a detector for detecting a discharge condition of said droplet which is discharged from a discharge nozzle formed in said discharge head, wherein said detector includes a light emitter for emitting a detection light, and a receiver for receiving said detection light emitted from said light emitter; said receiver determines whether said liquid droplet is being discharged from said discharge nozzle, based on changes in the intensity of said detection light received by said receiver due to said liquid droplet passing through the optical path of said detection light; and said controller performs calibration of said receiver immediately before execution of a nozzle detection operation so as to consider a current condition of said receiver and current influences on said receiver of circumstances surrounding said receiver, said calibration including resetting of a gain data at present of said receiver.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Patent Application Information Retrieval (PAIR)
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)
Contact Information
Any inquiry concerning this communication should be directed to examiner Thinh Nguyen at telephone number (571) 272-2257. The examiner can generally be reached Mon-Fri 8:30AM – 5:00PM. The official fax phone number for the organization is (571) 273-8300. The examiner supervisor, Matthew Luu, can also be reached at (571) 272-7663.
	
/Thinh H Nguyen/
Primary Examiner, Art Unit 2853